Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J), entered October 9, 2012, denying the writ of habeas corpus and dismissing the petition, unanimously affirmed, without costs.
The habeas court properly found that the bail court (Robert A. Sackett, J.) did not abuse its discretion in denying bail pend*661ing petitioner’s retrial for second-degree murder, a retrial that had been ordered by this Court in People v Oliveras (90 AD3d 563 [1st Dept 2011], lv granted 2012 NY Slip Op 74825[U] [2012]). “The record supports the bail court’s determination, based upon the factors enumerated in CPL 510.30 (2) (a), that petitioner is a flight risk, given the severity of the crime charged (murder) . . . [and] the likelihood of a conviction and lengthy sentence” (People ex rel. Litman v Warden of Manhattan House of Detention, 23 AD3d 258, 258 [1st Dept 2005], lv denied 6 NY3d 708 [2006]).
The record fails to support petitioner’s assertion that the court based its determination entirely on the possibility that further appellate review might result in reinstatement of petitioner’s conviction. In any event, the possibility of reinstatement was an important consideration.
Concur—Andrias, J.E, Saxe, DeGrasse, Richter and Gische, JJ.